Title: To George Washington from Lieutenant John Heard, 18 November 1777
From: Heard, John
To: Washington, George



Sir
Frankford [Pa.] 18th Novembr [1777] half past 2. P.M.

I am just now creditably inform’d by Mr Peter, direct from the City, that last Night at 11 oclock, a large Body of the Enemy under the command of Cornwallis, march’d to the Neck. Their intentions are to cross over the River below the Fort. Mr Cooper further adds, that this detachment has so much weaken’d them, that, they have not now, in the City, Men sufficient to Man their Lines. I have received various Accts of this, which, tho, in themselves they do not all agree, yet all in this, that a large Number has actually gone off.
Mr received this piece of Intelligence from a Sergeant, who supposing him & two or three who were with him, to be well affected to the Royal Army, had communicated this to him. As Capt. Craig is now absent & I now command, I have thought proper to send this. I have the honor to be your Excellencys mo. hume Servt

John Heard

